MEMORANDUM**
Substantial evidence supports the Board of Immigration Appeals’ conclusion that Ricardo Ascanio Fonseca-Leiva (“Fonseca”) failed to demonstrate past persecution or a well-founded fear of future persecution on account of his membership in and activities on behalf of the Socialist Party. See Navas v. I.N.S., 217 F.3d 646, 654 (9th Cir.2000). Because Fonseca “failed to satisfy the lesser standard of proof required to establish eligibility for asylum, [he] necessarily failed to demonstrate eligibility for withholding of deportation.” Fisher v. I.N.S., 79 F.3d 955, 965 (9th Cir.1996) (en banc) (citation omitted).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.